DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and examined.

Claim Objections
Claims 2-15 are objected to because of the following informalities. Appropriate corrections are required:
In claim 2-15, “A charge pump circuit according to claim …” on line 1 of each claim.  Suggested correction is --The charge pump circuit according to claim …--
	In claim 6, “suply lines” on line 6. Suggested correction is --supply lines--. 
	In claim 11, “..” (double periods) on line 3. Suggested correction is --.-- (single period).

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is not clear which elements are comprised in a voltage divider circuit as recited in claims 1-2 based on FIG. 17 of the present invention.  For purpose of examination, Examiner does not consider claim 2 in this office action.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the high voltage switching circuit of claim 15" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the high voltage switching circuit of claim 12" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art FIG. 11 (hereafter APA) in view of US 8,598,946 to Drost et al. (hereafter Drost).
Regarding independent claim 1, APA teaches a charge pump circuit for outputting a plurality of boosted and divided voltages, the charge pump circuit comprising: 
a plurality of charge pump stages for outputting a boosted voltage, each stage including a unit pump circuit (stages 1-4); 
a first set of output nodes consisting of a plurality of intermediate output nodes (intermediate output nodes of stage 1 to stage 3) and a common output node (output node of stage 4), wherein the charge pumps stages are configured to supply the boosted voltage on the common output node; and 
a voltage divider circuit including: 

a plurality of impedance elements (capacitors 1153-1 to 1153-4) connecting a pair of a second set of output nodes (nodes corresponding to VPP1-VPP3) such that the divided voltages are provided on a subset of the second set of output nodes.
However, APA does not teach the strike through limitations.
Drost teaches a charge pump circuit comprising one or more unit voltage divider circuit for dividing the boosted voltage and outputting a plurality of divided voltages at each stage (FIG. 6: resistor stages 308).
Since APA and Drost are both from the same field of endeavor, the purpose disclosed by Drost would have been recognized in the pertinent art of APA.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include resistor stages as suggested in Drost to the charge pump circuit of APA in order to dynamically adjust operating parameters of each charge pump stage without significant attenuation (see Drost, 7:34-8:2).
Regarding dependent claim 3, APA teaches wherein a number of the charge pump stages is different from a number of the second set output nodes (three nodes and four stages).
Regarding dependent claim 4, APA teaches charge pump circuit according to claim 1 further comprises a clock control circuit for supplying at least one clock signal to the charge pump stages, the clock control circuit comprising: a boost voltage detector configured to receive the boosted voltage from the charge pump stages and generate a voltage pumping enable signal in response to when the boosted output voltage is lower than a reference voltage specified (voltage detector); a clock generator for generating one or more clock signal in response to the voltage pumping enable signal (CLK generator); and a clock driver configured to receive the clock signal and provide driving signals to the charge pump stages in response to the clock signal (CLK driver).
Regarding dependent claim 5, Drost teaches wherein the common output node supplies the boosted voltage to the voltage divider circuit (FIG. 6: Voutput is supplied to the resistors connected in series).

Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 6: wherein the intermediate output nodes of the first set of output nodes is connected to a first voltage discharging circuit for discharging the voltages on the output nodes, the first discharging circuit comprising: a plurality of discharge blocks in parallel sharing an enable signal line, each block including a transistor string with one or more series-connected NMOS transistors, wherein specified blocks are connected to one or more power supply lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 30, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824